United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
ARMSTRONG NEW ORLEANS
INTERNATIONAL AIRPORT,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1919
Issued: March 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 30, 2008 appellant filed a timely appeal of the December 28, 2007 decision of an
Office of Workers’ Compensation Programs hearing representative who affirmed the termination
of her compensation benefits, and a May 22, 2008 decision which denied her request for
reconsideration without a merit review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over these merit and nonmerit decisions.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective June 13, 2007; and (2) whether the Office properly denied
appellant’s requests for reconsideration without a merit review.

FACTUAL HISTORY
On October 23, 2004 appellant, then a 40-year-old transportation security screener, filed
a traumatic injury claim alleging that, on that date, she felt a sharp pain from her left shoulder to
her left hand and from her left hip to her left foot after picking up a bag at work. The Office
accepted her claim on January 5, 2005 for left shoulder strain, left hip strain, lumbar strain and
cervical strain. Compensation payments commenced on January 9, 2005.
Appellant first sought treatment from Dr. Gordon Nutik, a Board-certified orthopedic
surgeon. In reports dated between November and December 2004, Dr. Nutik indicated that his
examination revealed no objective findings and that appellant could do light work. He noted that
she complained of left shoulder pain that he could not fully explain and he felt she should be
working. In a December 12, 2004 treatment report, Dr. Nutik stated that he saw no objective
findings on appellant’s physical examination or on her diagnostic tests to explain her subjective
complaints of significant pain. He had no further treatment to offer her and discharged her with
a restriction of light-level lifting due to her subjective complaints. Appellant subsequently
sought treatment from Dr. Troy Beaucoudray, a pain medicine specialist. He stated in a
January 20, 2005 treatment note that appellant should be placed on light duty and restricted from
lifting over 20 pounds until April 1, 2005.
On November 22, 2005 the employing establishment removed appellant from her
position because of her inability to perform the physical requirements of that position, which
included the ability to lift objects up to 70 pounds.
Appellant subsequently sought treatment from Dr. Stephen Dawkins, Board-certified in
occupational medicine, who advised that she undergo a functional capacity evaluation (FCE).
The results of the April 19, 2006 FCE revealed that appellant had a maximum lifting capacity of
20 pounds, placing her in the light category.
Appellant was also treated by Dr. Mark Juneau, a Board-certified orthopedic surgeon.
On October 24, 2006 Dr. Juneau noted that the FCE “did not make sense” as it stated that
appellant could not stand over six minutes and could push 80 pounds. He concluded that there
were no objective findings in this examination and no evidence of cervical or lumbosacral
radiculopathy. In a November 29, 2006 treatment report, Dr. Juneau found that magnetic
resonance imaging (MRI) scan results for appellant’s spine were “totally normal.” He also stated
that there were no objective findings that would make appellant have symptoms for over a year
and there were no orthopedic objective reasons for her not to return to her previous work.
Dr. Juneau noted that his disagreement with the April 19, 2006 FCE findings and recommended
it be performed again by another individual.
The Office referred appellant and a statement of accepted facts to Dr. Christopher Cenac,
a Board-certified orthopedic surgeon, for a second opinion evaluation. In a January 17, 2007
report, Dr. Cenac found that appellant had normal motion of the left shoulder, normal lumbar
spine and mild degenerative changes at C5-6. He concluded that appellant had appropriate
evaluation and treatment to date and all residuals had resolved from the October 23, 2004 injury.
Dr. Cenac opined that the date of maximum medical improvement (MMI) was reached on
October 24, 2006 at the time of Dr. Juneau’s examination and that it was more probable than not

2

that she could return to any level of physical activity. He also scheduled appellant for an FCE on
February 13, 2007 and stated, “I do suspect” that there would be evidence of “symptom
magnification and illness behavior noted on the FCE.” In a February 15, 2009 work capacity
evaluation form, Dr. Cenac indicated that appellant was capable of performing her usual job and
that she had reached maximum medical improvement.
The results of the February 13, 2007 FCE revealed that appellant had a maximum lifting
capacity of 50 pounds, placing her in the medium level category and she was able to work 8
hours a day, 40 hours a week. The test administrator indicated that self-limiting behavior was
noted on 19 percent of the 16 tasks. However, the test administrator further noted that this was
considered normal as research suggested that self-limiting behavior only affected test results
when it occurred on more than 20 percent of test items. The Office requested that Dr. Juneau
review Dr. Cenac’s reports and the February 13, 2007 FCE results and submit a response. After
reviewing those reports, Dr. Juneau submitted a March 20, 2007 medical report, in which he
stated that the February 13, 2007 FCE was more representative than the previous one and he
reasserted his opinion that appellant could return to her previous employment because there was
a lack of objective orthopedic physical findings. On February 21, 2007 Dr. Cenac confirmed that
he reviewed the February 13, 2007 FCE and concluded that appellant was employable at the
medium level of physical activity with 50-pound lifting restrictions. In an accompanying
February 15, 2007 work restriction evaluation, he also noted that appellant was restricted to no
more than 50-pound of pushing, pulling, lifting, squatting, kneeling and climbing. Dr. Cenac
also noted that appellant would need a 10-minute break every 2 to 3 hours. He advised that
appellant could perform her regular job.
On May 2, 2007 the Office issued appellant a notice of proposed termination of
compensation, indicating that the weight of the medical evidence demonstrated that appellant’s
work-related condition had resolved.
In a decision dated June 13, 2007, the Office terminated appellant’s compensation
benefits effective that day. It found that the opinions of appellant’s treating physicians and
Dr. Cenac concurred that her accepted conditions had resolved.
Appellant requested an oral hearing, which was held on November 5, 2007. In a
November 14, 2007 report, Dr. Anthony Human, an osteopath specializing in family medicine,
reviewed appellant’s medical records and examined her on November 9, 2007. He opined that
appellant’s October 23, 2004 work injuries had not resolved as asserted by Dr. Cenac.
Dr. Human noted that the February 13, 2007 FCE did not show symptom magnification as
predicted by Dr. Cenac. His review of the February 13, 2007 FCE results found that the medical
evidence supported impairment and the need for ongoing treatment. Dr. Human further noted
that appellant’s return to work would aggravate her condition and result in further injury. In a
November 9, 2007 treatment note, he noted that appellant’s October 2004 work injury diagnosed
cervical radiculitis, cervical myositis, cervicalgia, cephalgia and myospams and recommended
physical therapy.
In a December 28, 2007 decision, the Office hearing representative affirmed the June 13,
2007 decision terminating appellant’s compensation, finding that the weight of the medical
evidence rested with Dr. Cenac.

3

On April 22, 2008 appellant requested reconsideration. She submitted a January 31, 2008
treatment note from Dr. Dawn Wilson, a physiatrist, who reviewed her medical records and
provided a history of appellant’s work injury stating that she had reinjured her back in
January 2005, which caused left upper extremity radiculopathy. She diagnosed: cervical
radiculitis; cervical, thoracic, greater than lumbar myositis; cervical, thoracic, greater than
lumbar sprain/strain; cephalgia; myospasms and insomnia. Dr. Wilson concluded genuine
physical impairment such that appellant could not return to work without aggravating her
radiculopathy and cervical, thoracic and lumbar strain. She also recommended more physical
therapy and rehabilitation.
In a May 22, 2008 decision, the Office denied appellant’s reconsideration request without
a review of the merit findings that Dr. Wilson’s report was cumulative and immaterial evidence.1
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.2 After it has determined that an employee has disability
causally related to her federal employment, it may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.3 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.4
ANALYSIS
The Office accepted that appellant’s October 23, 2004 work incident caused left shoulder
strain, left hip strain, lumbar strain and cervical strain. However, it has not met its burden to
establish that all residuals of appellant’s accepted employment conditions had resolved, effective
June 13, 2007.
The Office relied upon Dr. Cenac’s medical reports to terminate appellant’s
compensation benefits. However, Dr. Cenac’s opinion regarding appellant’s disability and
residuals is inconsistent. In a January 17, 2007 report, he indicated that all conditions due to the
October 23, 2004 work injury had resolved and that appellant could perform any level of
physical activity. Dr. Cenac reported examination findings but did not otherwise provide any
reasoning or rationale for his opinion on the cessation of residuals.5 Thereafter, he scheduled an
FCE for appellant and predicted that she would likely demonstrate evidence of symptom
1

The Board notes that the Office references to a Dr. Dawn Brown instead of Dr. Dawn Wilson, the correct name
of appellant’s physician.
2

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).
3

Vivien L. Minor, 37 ECAB 541 (1986).

4

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); Larry Warner, 43 ECAB 1027 (1992).

5

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

4

magnification. Dr. Cenac did not explain the reason he felt that appellant would magnify her
symptoms. Following the February 13, 2007 FCE, he found that appellant could return to work
with a 50-pound lifting restriction. In Dr. Cenac’s February 15, 2007 work restriction
evaluation, he placed similar limits on other activities such as pulling, pushing, kneeling and
squatting. He did not address whether these restrictions were due to the employment injury or to
a nonwork-related condition. Dr. Cenac also did not appear to be aware that appellant’s date-ofinjury position required lifting of up to 70 pounds. He did not address the findings in the
February 13, 2007 FCE report on indicate whether symptom magnification affected the test
results. Dr. Cenac did not specifically address whether all residuals of appellant’s accepted
conditions had resolved. Given the inconsistent and conclusory nature of his opinion,
Dr. Cenac’s medical reports are of diminished probative value and insufficient to establish that
all residuals of appellant’s accepted conditions had resolved.6
Dr. Juneau advised that appellant demonstrated no objective findings. However, none of
his medical reports provided a well-rationalized explanation that addressed whether appellant
continued to be disabled by or have residuals of the accepted conditions, left shoulder strain, left
hip strain, lumbar strain and cervical strain. For example, in a March 20, 2007 report, Dr. Juneau
did not specifically address whether all residuals of the accepted conditions had ceased; he
merely indicated that appellant could return to her regular duties. However, the Board notes that
the Office not only terminated appellant’s entitlement to wage-loss benefits it also terminated her
entitlement to medical benefits.7 Therefore, Dr. Juneau’s medical reports are insufficient to
establish that all residuals of appellant’s accepted conditions have resolved.
No other medical reports contemporaneous with the termination of benefits establish that
all residuals of appellant’s accepted conditions resolved. On the other hand, Dr. Human’s
November 14, 2007 report provides some support for a continuing employment-related
condition.
Consequently, the medical evidence is insufficient to establish that appellant has no
continued disability or residuals due to her accepted conditions and, therefore, the Office has
failed to meet its burden to terminate appellant’s compensation benefits.
CONCLUSION
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
compensation benefits effective June 13, 2007. Given the Board’s determination regarding the
merit issue of this case, it is not necessary for the Board to consider whether the Office properly
denied a merit review in its May 22, 2008 decision.

6

See William C. Thomas, 45 ECAB 591, 594 (1994).

7

See T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007) (the right to medical benefits for an accepted
condition is not limited to the period of entitlement for disability; to terminate authorization for medical treatment,
the Office must establish that a claimant no longer has residuals of an employment-related condition that require
further medical treatment).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated December 28, 2007 is reversed.
Issued: March 17, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

